Citation Nr: 0929567	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-25 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for fracture of the 
transverse processes of the left lumbar vertebra, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a World War II Veteran who served on active 
duty from January 1943 to March 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision from the 
Roanoke, Virginia Regional Office (RO) for the Department of 
Veterans' Affairs (VA) which continued the Veteran's 10 
percent disability award for a low back disorder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Fracture of the transverse processes of the left lumbar 
vertebra is manifested by a range of motion to 75 degrees of 
forward bending in standing position, and a combined range of 
motion of the thoracolumbar spine of 200 degrees, and is not 
shown to include persistent symptoms compatible with sciatic 
neuropathy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
fracture of the transverse processes of the left lumbar 
vertebra are not met.  See 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 
5242 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in a letter from the 
Roanoke RO dated in November 2006.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims, identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a statement of the case was issued in July 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

Additionally, the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  This 
information was provided to the Veteran by correspondence in 
November 2006.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires at a minimum that the Secretary notify the claimant 
that to substantiate a claim the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant must submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here, the notification requirements enumerated in Vasquez-
Flores have not been satisfied.  While correspondence from 
the Roanoke RO dated in November 2006 informed the Veteran 
that he needed to show the effect that the worsening of his 
symptoms had on his employment, the letter did not 
specifically describe the applicable Diagnostic Code, 5235, 
describing the General Rating Formula for Diseases and 
Injuries of the Spine.  

However, VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, Vazquez-Flores, 22 Vet. App. at 48. ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the Veteran's low back disorder were provided to him in 
the August 2007 statement of the case.  A reasonable person 
could be expected to read and understand these criteria, and 
that evidence showing his disability met the requirements for 
a higher rating was needed for an increase to be granted.  
Certainly then, he has the requisite actual knowledge of the 
evidence needed to support his claim.  After being informed 
of the rating criteria and evidence to support his increased 
rating claim, he sent a copies of a private treatment notes 
which discussed treatment options from the results of an 
examination dated August 2006 previously considered in the 
claims file.  The evidence submitted did not provide 
additional new material.  As the Veteran was given time to 
supplement his case, he was not prejudiced by the timing of 
the Vasquez-Flores notice.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records have been obtained and 
associated with his claims file, and he has been provided 
with a contemporaneous VA medical examination of the current 
state of his service-connected low back disorder.
Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (2008) (Schedule).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Where there is reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2008) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. § 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The fracture of the transverse processes of the left lumbar 
vertebra was rated as 10 percent disabling under Diagnostic 
Code 5235, effective July 15, 2005, in a March 2007 rating 
decision by the RO.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235, 5003 (2008). 

General Rating Formula for Diseases and Injuries of the 
Spine.
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2008).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 
38 C.F.R. § 4.71a (2008).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

   
38 C.F.R. § 4.71, Plate V (2008).

Factual Background and Analysis

A June 1946 rating action awarded the Veteran service 
connection for a fracture of the transverse processes of the 
left lumbar vertebra based on service treatment records 
revealing treatment for a lumbar vertebrae fracture after 
being thrown from an overturning truck while in service.  A 
10 percent rating was assigned.  The Veteran's application 
for an increased rating for his service-connected low back 
disorder was received in July 2006.  The RO continued his 10 
percent disability for his low back disability in a rating 
decision in March 2007.

In a May 2006 private treatment note, C. W. V., M.D., 
evaluated the Veteran's chronic low back pain.  The Veteran 
reported severe pain radiating across his low back.  He 
stated that he did not have any numbness or weakness and 
denied radiating leg pain.  The Veteran reported worsening 
pain while walking and standing versus less pain while 
sitting.  On objective examination, the physician noted that 
motor strength testing was normal throughout the lower 
extremities and the Veteran's reflexes were symmetrical.  
Review of X-rays showed two views of the lumbar spine with 
marked degenerative changes at 3-4, 4-5, and 5-1.  The 
physician remarked that there was at least 50 percent loss of 
disc height of each of the discs.  The Veteran was diagnosed 
with degenerative disc disease and the physician opined that 
L5-S1 appeared to be the cause of the pain.

A report of an MRI of the lumbar spine interpreted by F. J. 
L., M.D. dated August 2006 revealed mild degenerative disc 
disease and mild bilateral facet hypertrophy at L1-2 level.  
At the L2-3 level, there was mild degenerative disc disease 
and bilateral facet hypertrophy.  There was also anterior 
osteophytic ridging which bridged the vertebral bodies at the 
L2-3 level.  At the L3-4 level, there was severe degenerative 
disc disease with near complete loss of disc height.  There 
was adjacent end plate sclerosis and concentric disc bulge, 
as well as high signal on the T2 weighted sequences in the 
posterior aspect of the disc which had been described in 
association with annular tear.  There was also bilateral 
facet joint hypertrophy, moderate central canal stenosis with 
AP diameter reduced to 7 millimeters, and bilateral neural 
foraminal narrowing at the L3-4 level.  At the L4-5 level, 
there was moderate to severe degenerative disc disease with 
concentric disc bulge.  There was severe bilateral facet 
hypertrophy with ligamentous thickening and the central canal 
was reduced to approximately 4 millimeters in the AP 
direction at the L4-5 level.  Additionally, at the L4-5 
level, there was marked lateral recess and foraminal 
narrowing predominantly secondary to the superior facet 
hypertrophy.  At the L5-S1 level, there was moderate to 
severe degenerative disc disease with considerable loss of 
vertebral disc height.  There was bilateral facet joint 
hypertrophy with ligamentous thickening and bilateral neural 
foraminal narrowing but no significant central canal stenosis 
at the L5-S1 level.  There was an incidental note made of a 
hemangioma in the T12 vertebral body.

The interpreting physician remarked that the most severe 
degenerative changes were at the L3-4 level where there was 
central canal stenosis and bilateral foraminal narrowing 
secondary to disc disease and facet artropathy.  He noted 
that there was also marked central canal stenosis at the L4-5 
level with marked bilateral neural foraminal and lateral 
recess stenosis secondary to these degenerative changes.  The 
physician also reported bilateral neural foraminal narrowing 
at the L5-S1 level but without significant central canal 
stenosis.

In a private radiology note dated November 2006, R. A. B., 
M.D., reported five views of the lumbar spine showed 
hypertrophic arthritic changes involving the vertebral end 
plates throughout the lumbar spine.  There were associated 
narrowing of the disc spaces at L3-4, L4-5, and L5-S1.  There 
was a small amount of gas consistent with a degenerating disc 
noted at L3-4.  Facet hypertrophy was reported as most 
prominently at L4-5.  The interpreting physician remarked 
that no fracture or spondylolisthesis was seen.

A VA fee-basis physical examination dated November 2006 and a 
medical history report filled out by the Veteran dated 
November 2006 are of record.  The Veteran reported 
degenerative disc disease at L5-S1 for three years.  He 
complained of stiffness and dull achiness, weakness and 
inability to carry things, burning, sharpness, leg pain, and 
difficulty walking any distancing without increasing levels 
of pain.  The Veteran described low back pain that was 
crushing, squeezing, burning, aching, and sharp in nature.  
He described his pain level as four-to-eight on a scale of 
one-to-ten (10 being the worst pain).  He reported that his 
pain could be elicited by physical activity which is relieved 
by rest and medication.  He had received left L5 epidural 
injections to treat his pain.  He stated that his condition 
did not cause incapacitation but his functional impairment is 
limited with respect to physical activity.

On physical examination, the examining physician noted no 
evidence of radiating pain in the thoracolumbar spine upon 
movement.  Muscle spasm was absent.  He also noted no 
tenderness, negative straight leg raising test on the right 
and left, and no ankylosis of the lumbar spine.  Physical 
examination included range of motion studies of the 
thoracolumbar spine as follows:

Movement
Normal
Actual
Pain
Forward 
Flexion
0-90 
degrees
75 
degrees
At 75 degrees
Extension
0-30 
degrees
25 
degrees
At 25 degrees
Left/Right 
Lateral 
Flexion
0-30 
degrees
25 
degrees
At 25 degrees
Left/Right 
Rotation
0-30 
degrees
25 
degrees
At 25 degrees

Further, the examining physician noted that the joint 
function of the spine was additionally limited by pain after 
repetitive use, but it was not limited by fatigue, weakness, 
lack of endurance, and incoordination after repetitive use.  
The physician also noted that there were no signs of 
intervertebral disc syndrome with chronic and permanent root 
involvement.

The examining physician changed the VA established diagnosis 
of fracture of the transverse processes of the left lumbar 
vertebra to degenerative joint disease of the lumbar spine.  
He reasoned that the subjective pain and discomfort in the 
Veteran's low lumbar region with limited motion, objective 
symptoms of pain and limited mobility, and the X-ray findings 
of degenerative joint disease without evidence of acute or 
old fracture warranted this change in diagnoses.

The record includes treatment notes from R. B., P.T., 
detailing the Veteran's physical therapy for his low back 
disability.

In a private treatment note dated May 2007 by D. C. M., M.D., 
the Veteran complained of low back pain and noted bilateral, 
left greater than right, gluteal and some posterior thigh 
pain referral with ambulation at about one block distance.  
Physical examination revealed a VAS (Visual Analog Scale) 
score of 3 to 8 over 10.  The Veteran's gait was slow, but 
lower extremities sensory motor exam was intact throughout.  
The examining physician diagnosed the Veteran with lumbar 
spondylosis, lumbar spinal stenosis, and sciatica.  

The Board finds that the RO appropriately assigned a 10 
percent rating for the Veteran's low back disorder based on 
objective medical findings that included marked limitation of 
forward bending in standing position, including forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).  In the November 2006 VA 
examination, the examining physician reported forward flexion 
of 75 degrees.  None of the competent medical evidence of 
record shows that the Veteran suffers from limited forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, which is required for the 
next higher (20 percent) rating for evaluating diseases and 
injuries of the spine under the revised rating criteria.  
Further, the combined range of motion for his thoracolumbar 
spine is 200 degrees; a combined score of less than 120 
degrees is require for the assignment of a 20 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).  Further, 
the examiner in November 2006 indicated that the Veteran had 
not suffered from incapacitating episodes of intervertebral 
disc syndrome, thus precluding the assignment of a 
compensable rating under the formula for rating 
intervertebral disc syndrome.  There is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  

Competent medical evidence during this time period reflects 
that the assigned 10 percent rating properly compensates the 
Veteran for the extent of functional loss resulting from any 
such symptoms.  

The Board acknowledges the Veteran and his representative's 
contentions that his lumbar spine disability is more severely 
disabling.  However, the preponderance of the evidence is 
against the claim for an increased rating.  Therefore, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an evaluation in excess of 10 percent for a 
lumbar spine disability.  Therefore, entitlement to an 
increased rating for a lumbar spine disability is not 
warranted.  The Board has considered additional staged 
ratings throughout the period of the appeal under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Veteran 
alleges that his back disability has limited his ability to 
walk, objective medical findings are not indicative of any 
unusual or marked interference with daily activities (i.e., 
beyond that contemplated in the assigned 10 percent rating).  
Additionally, the record does not include any evidence of 
periods of hospitalization due to the Veteran's low back 
disability.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for fracture 
of the transverse processes of the left lumbar vertebra is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


